Title: To James Madison from Henry Hill Jr., 22 July 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 22 July 1805, Havana. “Some circumstances have occured since I last had the honor of addressing you, which concerns my official situation, and affects the interests of our Citizens, which it will become my duty to communicate; but as they are not yet brought to maturity, I defer it to a future opportunity.
          “Presuming that our Govt. will be disposed to aid me in the legal execution of my duty, is the object of this letter; in which I shall detail the cause which in my opinion renders such aid necessary.
          “My arrival here at a time when the public mind was still agitated by the recent arrest and imprisonment of Mr Gray, and the consequent seizure of the papers of this Consulate, has militated much against me.
          “The evils that resulted therefrom to many of the merchants, had caused a considerable party among that class, in favor of the acknowledgment of a Consul from the United States, to reside here so long as the port should continue open to our commerce; which they are sensible the Island is entirely dependent on for the supplies so necessary to its existence, and the present controul of public events. This but increased the fears and predjudices of the Govt against the acknowledgement of a consul, as the officers of one of the principal departments were deeply implicated in the measures against Mr Gray, which originated with them; and were desirous of throwing some responsability upon the Captn. Grnl. These circumstances awakened his fears, and caused him to publish officially that he had not, neither could he acknowledge any public agent from whatever nation, without special orders from his King; it being contrary to the laws of these dominions.
          “On my being presented to His Excellency he repeated the same to me. This was the Situation of affairs on my arrival. Notwithstanding which, and although I considered my reception, the conduct pursued towards Mr Gray, and the existance of various flagrant abuses on our Commerce and citizens in this Island, insulting to my Country and humiliating to myself, I took upon me the duties of my office on the 10th. of June, from a conviction that Consular documents in many instances were indispensably necessary to those of my fellow citizens trading hither.
          “It being generally understood from what had been made public, that I should receive no aid or protection from this Govt. in the execution of my duty, but be subject to the same arbitrary will which had thrown Mr Gray into prison, and at the mercy of any malicious informer, many citizens of the united States (masters of Vessels) were disposed from thier circumstances to dispute my authority, and commit acts in violation and contempt of the laws of their country.
          “Among the most atrocious of these, was a Ralph Barber, master of the Schooner Alleghany of New York—proofs of whose conduct are contained in the inclosed Nos 1 & 2 As I doubt not but the said Barber is bad enough, to take pains on his arrival in the United States to represent this business very widely from the truth, and g⟨i⟩;ve a coloring to it, which may make very unfavorable impressions upon the minds of those who are not intimately acquainted with me, I request in such case, that such part of this letter as will elucidat⟨e⟩; the transaction, with the document no 2 may receive equal publicity with his assertions. Also, that a suit may be instituted against the said Barber, for his just punishment, & recovery of the penalty the law affixes to him. For however this government may find it convenient to treat a commission from the President of the United States, I presume it will not be thought it should lessen the obligations of our own citizens.
          “It was not my wish to prosecute said Barber in this Country for the personal abuse I recd from him, as he is too contemptible a character to excite my resentment; and it wou⟨l⟩;d have materially injured his owners interests.”
        